                      UNITED STATE DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

JAN BURGESS, and all 2,959 individuals
identified in the Burgess FTCA administrative
Complaint,

                  Plaintiffs,                      Civil Case No. 17-11218
                                                   Honorable Linda V. Parker
v.

UNITED STATES OF AMERICA,

               Defendant.
__________________________________/

WILLIAM THOMAS, and all 1,923 individuals
identified in the Thomas FTCA administrative
Complaint,

                  Plaintiffs,
                                                   Civil Case No. 18-10243
v.                                                 Honorable Linda V. Parker

UNITED STATES OF AMERICA,

               Defendant.
__________________________________/

       OPINION AND ORDER DENYING DEFENDANT’S MOTION
        FOR CERTIFICATION OF INTERLOCUTORY APPEAL
                    UNDER 28 U.S.C. § 1292(b)

      On April 18, 2019, this Court decided that the discretionary function

exception found in 28 U.S.C. § 2680(a) does not shield Defendant, the United

States of America, from immunity under the Federal Tort Claims Act (“FTCA”).
(ECF No. 38.) The Court also decided that Plaintiffs plead state-law liability to

proceed under the FTCA. The United States seeks to immediately appeal that

decision to the Sixth Circuit Court of Appeals and, therefore, has filed a Motion for

Certification of Interlocutory Appeal under 28 U.S.C. § 1292(b). The motion has

been fully briefed. For the reasons set forth below, the Court is denying the

motion.

      Under § 1292(b), a district court may certify an order for immediate appeal

upon finding that it “involves a controlling question of law as to which there is a

substantial ground for difference of opinion and that an immediate appeal … may

materially advance the ultimate termination of the litigation[.]” 28 U.S.C. § 1929.

The Sixth Circuit has warned that “[r]eview under § 1292(b) should be sparingly

granted and then only in exceptional cases.” Vitols v. Citizens Banking Co., 984

F.2d 168, 170 (6th Cir. 1993) (citation omitted).

      “A legal issue is controlling if it could materially affect the outcome of the

case.” In re City of Memphis, 293 F.3d 345, 351 (6th Cir. 2002) (citing In re Baker

& Getty Fin. Servs., Inc., 954 F.2d 1169, 1172 n.8 (6th Cir. 1992)). Interpreting

the meaning of this requirement, the Seventh Circuit Court of Appeals has

explained:

      We think [the framers of § 1292] used “question of law” in much the
      same way a lay person might, as referring to a “pure” question of law
      rather than merely to an issue that might be free from a factual
      contest. The idea was that if a case turned on a pure question of law,
                                             2
      something the court of appeals could decide quickly and cleanly
      without having to study the record, the court should be enabled to do
      so without having to wait until the end of the case.

Ahrenholz v. Bd. of Trustees. of the Univ. of Illinois, 219 F.3d 674, 676-77 (7th Cir.

2000). “ ‘[Q]uestion of law’ as used in § 1292(b) has reference to a question of the

meaning of a statutory or constitutional provision, regulation, or common law

doctrine ….” Id. at 676. “The term . . . does not mean the application of settled

law to fact.” McFarlin v. Conseco Servs., LLC, 381 F.3d 1251, 1258 (11th Cir.

2004) (citing Ahrenholz, 219 F.3d at 676).

      The Court’s holdings with respect to the government’s motion to dismiss

was too fact-intensive an inquiry for interlocutory review. It required the Court to

dig deeply into a substantial factual record. Moreover, at this stage of the

proceedings, the facts remain to be developed and future discovery may impact the

Court’s analysis.

      Additionally, the Court does not believe that an immediate appeal will

expedite the resolution of this case. Litigation of this matter already has been

substantially delayed to address the issues raised in the United States’ motion to

dismiss. Allowing an interlocutory appeal would only further delay its

progression. As well, there is an ongoing mediation concerning the Flint Water

Crisis involving the parties to this case, as well as officials from the State of

Michigan and the City of Flint. The United States has been unwilling to fully

                                               3
engage in those discussion while its motion to dismiss was pending. Denying the

government’s request for interlocutory appeal may advance those discussions and

an ultimate resolution of, not only this case, but the numerous additional lawsuits

arising from this tragic crisis.

       Accordingly, the Court is DENYING the United States’ Motion for

Certification of Interlocutory Appeal under 28 U.S.C. § 1292(b) in the above-

captioned cases. The Court also is DENYING WITHOUT PREJUDICE the

Motion to Strike, which is pending in Thomas.1 (ECF No. 8.)

       IT IS SO ORDERED.

                                               s/ Linda V. Parker
                                               LINDA V. PARKER
                                               U.S. DISTRICT JUDGE


 Dated: September 27, 2019




       1
        The Court intends to schedule a conference with counsel in the related
FTCA cases to discuss how these matters should proceed. The Court will likely
consolidate the cases. In that instance, it seems that the question of which lawsuit
should include certain plaintiffs will no longer be relevant.
                                               4
